2016 UT App 244



               THE UTAH COURT OF APPEALS

    STATE OF UTAH, IN THE INTEREST OF D.N., O.A., AND N.A.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.



                             A.A.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                        No. 20160772-CA
                    Filed December 22, 2016

        Third District Juvenile Court, Tooele Department
             The Honorable Tupakk A.G. Renteria
                           No. 1104981

             Jacob L. Linares, Attorney for Appellant
         Sean D. Reyes, Carol L.C. Verdoia, and John M.
               Peterson, Attorneys for Appellee
                Martha Pierce, Guardian ad Litem

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                     DAVID N. MORTENSEN.

PER CURIAM:

¶1      A.A. (Mother) appeals the termination of her parental
rights. We affirm.

¶2     “[I]n order to overturn the juvenile court’s decision [to
terminate a person’s parental rights,] ‘the result must be against
the clear weight of the evidence or leave the appellate court with
a firm and definite conviction that a mistake has been made.’” In
re B.R., 2007 UT 82, ¶ 12, 171 P.3d 435 (citation omitted). We
                            In re D.N.


“review the juvenile court’s factual findings based upon the
clearly erroneous standard.” In re E.R., 2001 UT App 66, ¶ 11, 21
P.3d 680. A finding of fact is clearly erroneous only when, in
light of the evidence supporting the finding, it is against the
clear weight of the evidence. See id. Further, we give the juvenile
court a “wide latitude of discretion as to the judgments arrived
at based upon not only the court’s opportunity to judge
credibility firsthand, but also based on the juvenile court judges’
special training, experience and interest in this field.” Id.
(citations and internal quotation marks omitted). Finally,
“[w]hen a foundation for the court’s decision exists in the
evidence, an appellate court may not engage in a reweighing of
the evidence.” In re B.R., 2007 UT 82, ¶ 12.

¶3     Mother argues that there was insufficient evidence to
demonstrate grounds supporting termination of her parental
rights. The juvenile court based its termination decision on
several grounds, including failure of parental adjustment. See
Utah Code Ann. § 78A-6-507(1)(e) (LexisNexis 2012). The
evidence in the record supports the juvenile court’s
determination that there was a failure of parental adjustment.1
Failure of parental adjustment “means that a parent or parents
are unable or unwilling within a reasonable time to substantially
correct the circumstances, conduct, or conditions that led to the
placement of their child outside of their home, notwithstanding


1. Pursuant to Utah Code section 78A-6-507, the finding of any
single ground for termination is sufficient to warrant
termination of parental rights. See Utah Code Ann. § 78A-6-
507(1) (LexisNexis 2012); In re F.C., 2003 UT App 397, ¶ 6, 81 P.3d
790 (noting that any single ground is sufficient to terminate
parental rights). As a result, if there is sufficient evidence to
support any of the grounds for termination found by the juvenile
court, the termination of Mother’s rights was appropriate,
provided it was in the best interests of the children.




20160772-CA                     2               2016 UT App 244
                             In re D.N.


reasonable and appropriate efforts . . . to return the child to that
home.” Id. § 78A-6-502(2).

¶4      Here, the children were removed from Mother’s care
primarily due to her drug use. Mother even tested positive for
methamphetamine while delivering her third child (which was
after the older children were removed). In an effort to effectuate
the service plan designed to reunite Mother with her children,
the Division of Child and Family Services (DCFS) assisted in
placing Mother into long term residential drug treatment at the
House of Hope. Mother initially seemed to do well with her
treatment, progressing to the point that DCFS approved a trial
home placement with all three children while she resided at the
treatment facility. However, while Mother was still in treatment,
she tested positive for amphetamines. Confronted with the
results, Mother admitted that she had used methamphetamine
over a weekend in which she left the facility on a weekend pass.
She also admitted to caring for her children while under the
influence of methamphetamine. Despite the failed test, Mother
was given the option to remain in the program at the House of
Hope. She refused and left the program. After that point she
failed to submit to random drug tests.

¶5     Further, the father of the children wrote a letter to DCFS
explaining that Mother had been spending time with him every
time she obtained a pass from the treatment facility, despite
rules against it. He also expressed concern about Mother taking
care of the children because she had informed him that it was
her intent to “use” soon after finishing her treatment. The
evidence presented to the juvenile court demonstrates that
Mother was either unable or unwilling to substantially correct
the circumstances, conduct, or conditions that led to the
placement of her children outside her home. See id. § 78A-6-
502(2). Accordingly, there is sufficient evidence to support the
juvenile court’s determination that there was a failure of parental
adjustment.



20160772-CA                     3                2016 UT App 244
                            In re D.N.


¶6     Similarly, the evidence supports the juvenile court’s
determination that it was in the best interests of the children to
terminate Mother’s parental rights. As described above Mother
had a continuing battle with drug use that rendered her unable
to adequately care for her children. Further, at the time of trial
Mother did not have stable housing or the financial means to
support the children. Conversely, the children’s foster parents
wished to adopt them. The foster parents met all of the financial
and emotional needs of the children, and the foster parents
provided stability for the children that Mother was incapable of
offering. Thus, evidence in the record supports the juvenile
court’s determination that it was in the best interests of the
children to terminate Mother’s parental rights.

¶7    Affirmed.




20160772-CA                    4               2016 UT App 244